
	
		II
		Calendar No. 485
		110th CONGRESS
		1st Session
		S. 2346
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Schumer introduced
			 the following bill; which was read the first time
		
		
			November 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To temporarily increase the portfolio caps applicable to
		  Freddie Mac and Fannie Mae, to provide the necessary financing to curb
		  foreclosures by facilitating the refinancing of at-risk subprime borrowers into
		  safe, affordable loans, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Refinancing Opportunities
			 for Mortgages Impacted by the Subprime Emergency Act of
			 2007 or the PROMISE Act.
		2.FindingsCongress finds that—
			(1)American families
			 will be severely harmed by an unprecedented wave of anticipated foreclosures
			 expected to occur over the coming months, as adjustable rate subprime mortgages
			 reset to higher interest rates;
			(2)preventing such
			 foreclosures and facilitating the refinancing of at-risk subprime borrowers
			 into safe, affordable loans will require the additional liquidity provided by
			 the Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Association, and any affiliates thereof;
			(3)the failure to
			 prevent these anticipated foreclosures could have devastating effects on
			 household wealth, neighborhood property values, and the overall health of the
			 broader economy; and
			(4)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 and any affiliates thereof, are currently constrained from purchasing large
			 volumes of subprime refinancings by portfolio limitations, as set forth by the
			 Office of Federal Housing Enterprise Oversight.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)DirectorThe
			 term Director means the Director of the Office of Federal Housing
			 Enterprise Oversight of the Department of Housing and Urban Development.
			(2)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association, and any affiliate thereof; and
				(B)the Federal Home
			 Loan Mortgage Corporation, and any affiliate thereof.
				(3)Fannie Mae
			 Consent DecreeThe term Fannie Mae Consent Decree
			 means the order of the Office of Federal Housing Enterprises Oversight dated
			 May 23, 2006, in the matter of the Federal National Mortgage
			 Association.
			(4)Freddie Mac
			 letterThe term Freddie Mac Letter means the letter
			 dated July 31, 2006, from the Chairman and Chief Executive Officer of the
			 Federal Home Loan Mortgage Corporation to the Director.
			(5)OFHEOThe
			 term OFHEO means the Office of Federal Housing Enterprises
			 Oversight.
			4.Lifting of
			 Portfolio Caps
			(a)In
			 generalImmediately upon the date of enactment of this Act, the
			 Director shall terminate, suspend, modify, or otherwise lift—
				(1)the limitation on
			 growth provision set forth in section 4, Article III of the Fannie Mae Consent
			 Decree; and
				(2)the voluntary
			 temporary growth limitation described in the Freddie Mac Letter.
				(b)FactorsIn
			 carrying out subsection (a), the Director shall increase the mortgage portfolio
			 limitations of both enterprises by not less than 10 percent.
			(c)Allocation
				(1)In
			 generalEighty-five percent of the portfolio increase described
			 in subsection (b) shall be used for the purpose of refinancing subprime
			 mortgages at risk of foreclosure.
				(2)DefinitionsThe
			 Director may establish criteria defining the term subprime
			 mortgage, as the Director determines necessary.
				(d)Rule of
			 constructionNothing in this section shall be construed to
			 prevent or prohibit the Director from exercising any authority of the Director
			 to terminate, suspend, modify, or otherwise lift the limitations referenced in
			 paragraphs (1) and (2) of subsection (a) beyond the minimum increase specified
			 in subsection (b), as the Director deems appropriate.
			5.Sunset
			 provisionThis Act is
			 repealed, effective 6 months after the date of enactment of this Act, and the
			 authority of the Director under this Act is terminated on that date of
			 repeal.
		
	
		November 14, 2007
		Read the second time and placed on the
		  calendar
	
